Title: 27th.
From: Adams, John Quincy
To: 


       Better than I have been for these ten days past: all the time again at the office, or at my own lodgings. It is of great advantage to us to have Mr. Parsons in the office. He is in himself a law-library, and a proficient in every useful branch of science. But his chief excellency is, that, no student can be more fond of proposing questions than he is of solving them. He is never at a loss, and always gives a full and ample account, not only of the subject 
        
         proposed, but of all matters which have any intimate connection with it. I am perswaded, that the advantage of having such an instructor is very great, and I hope I shall not misimprove, it, as some of his pupils have done. Where nature is deficient, application must supply her place, and if Nature is liberal, there is so much more reason, for turning her partiality to advantage, for
       
        Nature never lends
        The smallest scruple of her excellence
        But like a thrifty goddess she determines
        Herself the glory of a creditor
        Both thanks and use.
       
      